16631DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/02/2022 has been entered. Claims 1, 3-6, 8-12, 14-15, 17-21, and 26-30 remain pending in the application. Claims 1 is amended incorporating new limitation “preparing the mixed drug in the drug mixing device by mixing a first component disposed in a first container and a second component disposed in a second container, the first and second containers being disposed in a housing of the drug mixing device”. Claim 16 is canceled to overcome 112(b) rejection. Claim 26-30 are being added. Support for claims 26-30 by figure 8 and specification paragraphs [290], [131], and [132] are acknowledged. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/02/2021.
Claims 1, 3-6, 8-12, 14-15, 17-21, and 26-30 are examined on the merits.
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
With regard applicant’s argument, see pages 5-6, with respect to the rejection of claims 1, 3-5, 8-11, 14, 20, and 21 under 35 USC 102(a)(1), have been fully considered but they are not persuasive. Applicant asserts that Mosler fails to disclose that drug mixing device 100 has a housing, where Mosler’s alleged drug administration device is disposed above the housing during a step of establishing the fluid coupling and disposed below the housing in an inverted configuration when causing a flow of the mixed drug from the drug mixing device to the drug administration device. Examiner respectfully disagree. The device of Mosler still suggest the new limitation “the drug mixing device 100 has a housing”, “drug administration device is located above the housing of the drug mixing device” and “where the drug administration device is located bellow the housing of the drug mixing device” For instance, referring examiner’s annotated figure 4, drug mixing device 100 comprises a housing comprising Skirt with attachment members 112 that disposes at least neck and flange portion of vials (portion A and B as illustrated in the examiner’s annotated figure). Furthermore, during establishing the fluid coupling between the housing and the drug administration device 115 the portion of housing is located above the drug administration device 115 (as shown in the examiner’s annotated figure 4, portion of housing is located above the portion of housing), and the drug administration device is also located below in an inverted configuration (as shown examiner’s annotated figure 5B, portion of housing is disposed below the drug administration device 115 in inverted position). For at least these reasons, the rejection of Claims 1, 3-5, 8-11, 14, 20 and 21 under 35 USC (a)(1) is proper and maintained.

    PNG
    media_image1.png
    815
    443
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    779
    392
    media_image2.png
    Greyscale

With regard applicant’s argument, see page 6 section III, with respect to rejections of Claim 6, 12, 15, and 17-19 under 35 USC 103,  applicant asserts that the claims above are patentable by virtue of their dependency to Claim 1. For the reasons stated above, the rejections to Claims 6, 12, 15, and 17-19 are maintained.
Applicant added new claims 26-30 in the reply. Claims are rejected under 103 over Mosler in view of Drake.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-11, 14, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosler et al (US 8821436 B2, hereinafter 'Mosler').
Regarding Claim 1, Mosler discloses a method of transferring a mixed drug from a drug mixing device in which drug has been mixed to a drug administration device comprising:
Preparing the mixed drug in the drug mixing device by mixing a first component (figure 4b, fluid 116) disposed in a first container (figure 4b, first container) and a second component (figure 4b, second media 117) disposed in a second container (figure 4b, second container 114), the first and second containers being disposed in a housing of the drug mixing device (referring figure 4b, at least neck and flange portions of first and second containers are disposed within a portions of housing 112).
establishing a fluid coupling (col 8 lines 30-33, first container inverted above a second container 114 and a syringe sealably attached, sealing is established between second container 114 and syringe 115 through second fluid conduit 110 ) in an initial configuration (col 8 line 27, figures 4A and 4B depict sectional view of an initial use state) between the drug mixing device (figure 4B, fluid transfer device 100) and the drug administration device (figure 4B, syringe 115), wherein the drug administration device is located above the housing of the drug mixing device (see examiner’s annotated figures 4A above, portion of housing is located above the portion of housing);
inverting the assembly to position the assembly in an inverted configuration (col 8 line 28, figures 5A-B depict in-use state of device which is inverted) where the drug administration device is located below the housing of the drug mixing device (referring examiner’s annotated figure 5B above, portion of housing is disposed below the drug administration device 115 in inverted position); and
causing a flow of the mixed drug from the drug mixing device to the drug administration device when the assembly is in the inverted configuration (col 8 lines 66-67, then the device may be inverted to an in-use state and the mixture may be directly withdrawn into the syringe).
Regarding Claim 3, Mosler discloses the method according to Claim 1.
Mosler further discloses wherein the drug administration device is a syringe (figure 4B, syringe 115)
Regarding Claim 4, Mosler discloses the method according to Claim 3.
Mosler further discloses wherein the step of causing the flow of the mixed drug from the drug mixing device to the drug administration device when the assembly is in the inverted configuration comprises drawing the mixed drug into the syringe (col 8 lines 67, “mixture may be directly withdrawn into the syringe” in in-use state of device as shown in figures 5a-b)
Regarding Claim 5, Mosler discloses the method according to Claim 1.
Mosler further discloses the mixed drug comprises a reconstituted drug (col 2 lines 18-21, a transfer device of the type disclosed and described can be operated easily and safely by the user, so that the reconstitution may be metered by the user, and so that the user exposure to vapors from drugs and their solutions).
Regarding Claim 8, Mosler discloses the method according to Claim 1.
Mosler further discloses the fluid coupling comprises an exit transfer member (figure 4b, second fluid conduit 110, which is also part of fluid coupling as disclosed in Claim 1).
Regarding Claim 9, Mosler discloses the method according to Claim 8.
Mosler further discloses wherein the exit transfer member comprises a tube (figure 4B, second fluid conduit 110)
Regarding Claim 10, Mosler disclose the method according to Claim 8.
Mosler further discloses wherein the exit transfer member comprises a needle (figure 4b, second piercing member 104).
Regarding Claim 11, Mosler discloses the method according to Claim 1.
Mosler further discloses wherein the fluid coupling further comprises a needle (figure 4b, fluid coupling comprises a first piercing member 102 and second piercing member 104).
Regarding Claim 14, Mosler discloses the method according to Claim 8
Mosler further discloses wherein the drug mixing device includes a container (figure 4b, second container 114) having an interior surface (figure 4b, interior surface of second container 114) and at least a portion of the exit transfer member is configured extend into the container from the interior surface (see Examiner's annotated figure 4b, a portion of the exit transfer member extended into the container 114).

    PNG
    media_image3.png
    655
    655
    media_image3.png
    Greyscale

Regarding Claim 20, Mosler discloses the method according to Claim 1.
	Mosler further discloses wherein the flow of mixed drug from the drug mixing device to the drug administration device is via a connector (figure 2 connector 118) disposed on a surface of a housing of the drug mixing device (col 8 lines 1-3, the housing includes connector 118 for attachment of a fluid delivery device, such as a syringe).
	Regarding Claim 21, Mosler discloses the method according to Claim 20,
	Mosler further discloses the connector is a Luer interface (col 4 lines 20-23, “The second piercing member may optionally have a secondary fluid conduit (110) opening proximal to the second piercing member distal end (109) and terminating at a connector (118), which may of a luer-type.”) configured to cooperate with a corresponding connector (connector on syringe) on a surface of the drug administration device.
	Regarding Claim 30, Mosler discloses the method according to Claim 1.
	Mosler further discloses wherein a main body(portion a and b of vial 113 and 114 as shown in examiner’s annotated figure 4b above) of each of the first and second containers is disposed in the housing (at lease portions a and b within a portions of housing 100)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Itri et al (US 20020052317 A1, hereinafter 'Itri').
Regarding Claim 6, Mosler discloses the method according to Claim 5.
Mosler does not disclose the reconstituted drug is Remicade (RTM).
Itri teaches the method of reconstituting a drug, namely, Remicade ([0028] Remicade is supplied as a sterile, white, lypophilized powder for intravenous infusion, and reconstituted with sterile water for injection).
Itri provides a method for reconstituting a drug, namely, Remicade in order to inject Remicade in liquid form into the body ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of Mosler to incorporate the teachings of Itri and provide the method reconstitutes Remicade in order to make the solid Remicade injectable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Wong (US 20060106360 A1).
Regarding Claim 12, Mosler discloses the method according to Claim 8.
Mosler does not disclose wherein a portion of the exit transfer member is dimensioned to accommodate a needle of the drug administration device.
Wong teaches the method relatively pertinent to problem posed by Applicant of drawing of fluid into a syringe from a vial comprises a drug mixing device comprises (figure 1, spike assembly) comprises a portion (figure 2, fluid conduit 46) of the exit transfer member (figure 5, opening 50) is dimensioned to accommodates a needle of the drug administration device ([0045] In this manner, a needle of hypodermic syringe upon insertion into the port member 34 is positioned within the fluid conduit 46).
Wong provide the fluid conduit in order to provide a method permitting drawing of the fluid from vial (figure 1, 12) directly into the associated syringe ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of Mosler to incorporate the teachings of Wong and provide a portion of exit transfer member is dimensioned to accommodate a needle of the drug administration device in order to allow drawing the medication directly from the mixing device.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler.
Regarding Claim 15, Mosler teaches the method according to Claim 14.
Method does not explicitly teach the exit transfer member extends into the container by 9mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Mosler to have an exit transfer member into the container by 9mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Mosler would not operate differently with the claimed diameter and since the exit transfer member of Mosler extends into the container in order to transfer fluid from the drug mixing device into the drug administration device the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges ([0017] the exit transfer member may extend into the container by 9mm).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Peltier (US 3885607 A).
Regarding Claim 17, Mosler teaches the method according to Claim 1.
Mosler discloses orienting the assembly to create the flow of mixed drug from the drug mixing device to the administration device (see figure 4B, which illustrates in use state of device 100. In this orientation, the mixture from the device is transferred to the syringe for administration or dispensing col 8 lines 40-42).
Mosler does not explicitly disclose the flow of mixed drug from the drug mixing device to the administration device is gravitationally assisted.
Peltier teaches the method relatively pertinent to problem posed by applicant of transferring drug from the container to the other in inverted position comprises an orienting the assembly (figure 1, assembly of device 1 and vessels 12 and 14) so that the flow of mixed drug from the drug mixing device to the administration device is gravitationally assisted (col 2 lines 10-13, the assembly can then be inverted to permit free flow of fluid, by gravity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of Mosler with the method of Peltier since this modification would have been a simple substitution of one known method (flow assisted by pressure difference created by syringe as shown in Mosler) with another (gravitational assist of Peltier) to obtain predictable results (free flow from the drug mixing device to the administration device).
Regarding Claim 18, Mosler, as modified by Peltier, teaches the device according to Claim 17.
Mosler does not explicitly discloses wherein the fluid transfer assembly is stood on the ground or on a surface in the inverted configuration so that the flow of the mixed drug is gravitationally assisted.
Peltier further teaches the fluid transfer assembly (figure 1, assembly of device 1 and vessels 12 and 14) is stood on the ground or on a surface in the inverted configuration (col 2 lines 8-9, That vessel then can be set on its base and the stopper of the second vessel) so that the flow of the mixed drug is gravitationally assisted (col 2 lines 10-13, the assembly can then be inverted to permit free flow of fluid, by gravity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method with the method of Peltier since this modification would have been a simple substitution of one known method (standing in any position of Mosler) with another (standing the device on the ground of Mosler) to obtain predictable results (free flow from the drug mixing device to the administration device assisted by gravity).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Kllinger (US 3788369 A).
Regarding Claim 19, Mosler discloses the method according to Claim 1.
Mosler does not explicitly discloses shaking the fluid in the drug mixing device.
Killinger teaches the method relatively pertinent to problem posed by applicant of mixing an additive with a liquid comprises sharking the fluid in the drug mixing device (col 5 lines 54-57, The bottle 34, containing the dry material plus some of the liquid from the bag 11, is now agitated, as by shaking)
Killinger provides a method shaking the bottle in order to dissolve the dray material in the bottle in the portion of the liquid (col 5 lines 57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mosler to incorporate the teachings of Killinger and provide shaking the fluid in the drug mixing device in order to dissolve dry agent in the device.
Claims 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Carmel (US 20020004643 A1).
Regarding Claim 26, Mosler discloses the method according to Claim 1.
Mosler does not disclose wherein the preparing step comprises actuating an actuator of the drug mixing device to drive the mixing of the drug
In the same field of endeavor, Carmel teaches wherein the preparing step comprises actuating an actuator (figure 3, plunger 12’ and piston 20’) of the drug mixing device to drive the mixing of the drug ([0041] as plunger 12’ moves from the extended position to the fully inserted position as shown in figures 2 and 3, air within piston chamber 24 pushes the diluent in vial 34’ into drug vial 38’).
Carmel provides the method to actuate the plunger from extended position to fully inserted position to transfer the liquid from the liquid vial to the drug vial in order to provide a simple, reliable system that facilitates preparation and safe delivery of an accurate dosage of the reconstituted drug ([0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mosler to incorporate the teachings of Carmel and provide the preparing step comprises actuating an actuator of the drug mixing device in order to provide a simple, reliable system that facilitates preparation and safe delivery of an accurate dosage of the reconstituted drug
Regarding Claim 28, Mosler, as modified by Carmel, teaches the method according to Claim 26.
Mosler does not disclose	 wherein the actuation step comprises, upon actuating the actuator, converting energy stored by an energy store of the drug mixing device into work to drive a driver to mix the drug.
Carmel teaches wherein the actuation step comprises (upon the plunger moves to fully inserted position as shown in figure 3, upon actuating the actuator, converting energy stored by an energy store of the drug mixing device ([0044] compressed air supply) into work to drive a driver ([0044] decompressed air supply upon pressing piston 20) to mix the drug ([0044] stored energy within the piston chamber for example, a compressed air supply, would convert to decompressed air supply and drive the diluent within vial 34 to drug vial 38 for mixing).
Carmel provide method utilizing compressed air to drive to mix the drug because compressed air supply is well known for pressurizing system in the art and the air source is well suitable for providing the driving force for drug reconstitution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mosler to incorporate the teachings of Carmel and provide the actuation step comprises converting energy stored by an energy store of the drug mixing device into work to drive a driver to mix the drug since this method is well known in the art and also suitable for providing the driving force for drug reconstitution.
Regarding Claim 29, Mosler, as modified by Carmel, teaches the method according to Claim 27.
Mosler does not disclose wherein the energy store and drive are disposed in the housing
In the same field of endeavor, Carmel teaches the energy store ([0044] compressed air supply) and driver ([0044] decompressed air supply are disposed in the housing ([0044] the compressed air supply is within the piston chamber 24) disposed in the housing.
Carmel provide method disposing the compressed air within the piston chamber since it is well known for pressurizing system in the art and the air source is well suitable for providing the driving force for drug reconstitution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mosler to incorporate the teachings of Carmel and provide disposing the energy store and driver are disposed in the housing this method is well known in the art and also suitable for providing the driving force for drug reconstitution. 
Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Carmel, and in further view of Drake (GB 2462303 A).
Regarding Claim 27, Mosler, as modified by Carmel, teaches the method according to Claim 26.
Mosler does not disclose wherein actuation of the actuator is prevented when a gravitational locking mechanism of the drug mixing device is in a locked state, and the method comprises, prior to the actuation step, orienting the drug mixing device in a specific orientation to move the gravitational locking mechanism to an unlocked state under an influence of gravity.
In the same field of endeavor, Drake teaches wherein actuation of the actuator is prevented when a gravitational locking mechanism of the drug mixing device is in a locked state (page 46 lines 10-23, the button is pressed inwardly of the auto injector so as to release the withdrawal mechanism”, and “when the auto injector is not in the vertical orientation, the button may itself include an orientation interlock” which prevent the button to be pressed, and further page 4 lines 15-20,  “the movable lock moves under gravity into the second space and relative movement of the button and the button housing is possible”) , and the method comprises, prior to the actuation step, orienting the drug mixing device in a specific orientation to move the gravitational locking mechanism to an unlocked state under an influence of gravity (page 48 lines 5-10, prior the button to be pressed, the arrangement as shown figures 30 c and e comprises button 612 and the ball bearing 620 move into the outer annular space 614b and hence prevent operation of the button 612).
Drake provides the orientation interlock that prevents the button to be pressed for actuation and the interlock unlocks under the influence of gravity in order to allow operation of filling mechanism only when it is necessary against a horizontal surface, such as a table top (page 4 lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mosler to incorporate the teachings of Darke and provides the gravitational locking mechanism and the mechanism provides unlocked state under an influence of gravity in order to allow operation of filling mechanism only when it is necessary against a horizontal surface, such as a table top.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US 20110208128 A1) discloses drug delivery device comprising ball valve
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./               Examiner, Art Unit 3781                                                                                                                                                                                         /KAI H WENG/Examiner, Art Unit 3781